internal_revenue_service number release date index number ------------------------------- ------------------------------------ ---------------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-121684-11 date november ty -------- ty -------- legend taxpayer ------------------------------------ ----------------------- corporation x ------------------------------ corporation y --------------- country -------- country --------- product ---------------------------------------- product --------------------------------------------------------------------------- business -------------------------------------------------- region ------------------ b --- c -- d -- e -- f --- dear -------------------------------- this is in response to a letter dated date requesting a ruling on behalf of taxpayer with respect to the related_party sale by corporation x of product and product collectively products purchased from corporation y the ruling contained in this letter is based upon information and representations submitted by the taxpayer plr-121684-11 and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination facts taxpayer is a domestic_corporation and the common parent of an affiliated_group_of_corporations filing a u s consolidated federal_income_tax return taxpayer uses the accrual_method for maintaining its accounting books and filing federal_income_tax returns taxpayer is a publicly traded multinational company and a leading global provider of products taxpayer conducts activities directly and through domestic and foreign subsidiaries taxpayer directly or indirectly wholly owns all of the issued and outstanding shares of certain controlled_foreign_corporations cfcs within the meaning of internal_revenue_code code sec_957 including corporation x which was created under the laws of country corporation y is a publicly traded multinational corporation that is not related to taxpayer or any of taxpayer’s subsidiaries and other affiliated groups within the meaning of code sec_954 corporation y was created under the laws of country corporation y is a leading manufacturer of products pursuant to an agreement between taxpayer affiliates and corporation y affiliates corporation y and its affiliates perform physical manufacturing activities for products as described below and sell finished products to taxpayer affiliates including corporation x for distribution in taxpayer’s supply chains in region corporation x resells products to various taxpayer distribution center affiliates that are related_persons within the meaning of code sec_954 taxpayer distribution center affiliates generally on-sell products to taxpayer sales entities which in turn sell products to third party customers generally within the same jurisdiction as the applicable_taxpayer sales entity the distribution of products makes up a significant portion of taxpayer’s business the manufacture of products by corporation y and its affiliates is a multi-step process and entails several stages of manufacturing in multiple jurisdictions that involve component parts production and final assembly with approximately b component parts embedded in each of the products notwithstanding the total components most of which are purchased as raw materials corporation y manufactures several critical component parts incorporated in products exclusively in country as described below plr-121684-11 in addition corporation y and its affiliates conduct finishing manufacturing activities with respect to products in countries other than country as set forth below certain component parts are critical to the finished products from both a value and cost perspective critical component parts of the approximately b component parts in each of the products c parts with respect to product and d parts with respect to product are critical component parts of the critical component parts e parts with respect to product and f parts with respect to product are manufactured by corporation y exclusively in country collectively country manufactured component parts the country manufactured component parts are manufactured exclusively in country for certain essential competitive reasons including quality control and protection of critical competitively-advantaged intellectual_property inherent in the manufacturing of the component parts manufacturing activities are performed by a significant number of employees of corporation y in factories located in country however products do not bear the moniker made in country and are identified in certain reports provided by corporation y as non-country manufactured products the finishing manufacturing activities with respect to products are performed outside of country at finishing manufacturing plants located outside of country the activities performed at the plants include the manufacture of component parts embedded in products the assembly of products and packaging labeling and shipping of products products finished in these plants are designated as made in _______ with the jurisdiction of the finishing manufacturing plant determining the applicable designation corporation y’s finishing manufacturing activities in jurisdictions outside of country are conducted through wholly-owned subsidiaries of corporation y in those jurisdictions the largest finishing manufacturing subsidiary outside of country is located in country taxpayer represents that the manufacturing activities performed by corporation y in country with respect to the country manufactured component parts are substantial in nature and constitute the manufacture production or construction_of_property with respect to finished products within the meaning of sec_1_954-3 and are substantial with respect to the manufacture of the finished products as a whole in addition taxpayer believes that the manufacturing activities performed by corporation y and its affiliates with respect to products in country may constitute the manufacture production or construction_of_property with respect to finished products within the meaning of sec_1_954-3 this ruling does not address products with respect to which finishing manufacturing activities are conducted in country plr-121684-11 ruling requested income earned by corporation x with respect to the sale of products purchased from corporation y or its affiliates to a related_person within the meaning of code sec_954 is not foreign_base_company_sales_income within the meaning of code sec_954 because the income qualifies for the same country manufacturing exception under code sec_954 law code sec_957 defines a cfc as a foreign_corporation with respect to which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock of the corporation is owned directly indirectly or constructively by u s shareholders code sec_951 defines a u s shareholder for cfc purposes as a u_s_person who owns directly indirectly or constructively percent or more of the total combined voting power of all classes of stock entitled to vote of the foreign_corporation u s shareholder code sec_951 provides that a u s shareholder of a cfc must include in gross_income its pro_rata share of the cfc’s subpart_f_income for the year code sec_952 defines subpart_f_income to include foreign_base_company_income code sec_954 defines foreign_base_company_income to include the foreign_base_company_sales_income for the taxable_year code sec_954 defines foreign_base_company_sales_income fbcsi to mean income whether in the form of profits commissions fees or otherwise derived in connection with the purchase of personal_property from a related_person and its sale to any person the sale of personal_property to any person on behalf of a related_person the purchase of personal_property from any person and its sale to a related_person or the purchase of personal_property from any person on behalf of a related_person where a the property which is purchased or in the case of property sold on behalf of a related_person the property which is sold is manufactured produced grown or extracted outside the country under the laws of which the cfc is created or organized and b the property is sold for use consumption or disposition outside such foreign_country or in the case of property purchased on behalf of a related_person is purchased for use consumption or disposition outside such foreign_country code sec_954 provides that a person is a related_person with respect to a cfc if such person is an individual corporation partnership trust or estate which plr-121684-11 controls or is controlled by the cfc or such person is a corporation partnership trust or estate which is controlled by the same person or persons which control the cfc control is defined as the direct or indirect ownership of more than percent of the total voting power of all classes of stock entitled to vote or the total value of a corporation or more than percent of the beneficial_interest in a partnership sec_1_954-3 provides that fbcsi does not include income derived in connection with the purchase and sale of personal_property or purchase or sale of personal_property on behalf of a related_person in a transaction described in sec_1_954-3 if the property is manufactured produced constructed grown or extracted in the country under the laws of which the cfc that purchases and sells the property or acts on behalf of a related_person is created or organized the principles set forth in sec_1 a ii and a iii apply under sec_1 a in determining what constitutes the manufacture production or construction of personal_property excluding the requirement set forth in sec_1 a i that the provisions of sec_1 a ii and a iii may only be satisfied through the activities of employees of the corporation manufacturing producing or constructing the personal_property the principles of sec_1 a iv apply under sec_1 a in determining what constitutes the manufacture production or construction of personal_property but only when the personal_property is manufactured produced or constructed by a person related to the cfc within the meaning of sec_1_954-1 sec_1_954-3 provides that purchased personal_property that is substantially transformed prior to sale is treated as having been manufactured by the selling corporation sec_1_954-3 provides that if purchased property is used as a component of property that is sold and the operations conducted by the selling corporation in connection with the property purchased and sold are substantial in nature and generally considered to constitute the manufacture of property then the sale of the property will be treated as the sale of a manufactured product additionally sec_1_954-3 includes a safe_harbor that provides that the operations of the selling corporation in connection with the use of the purchased property as a component part of the personal_property which is sold will be considered to constitute the manufacture of a product if in connection with such property conversion costs of such corporation account for at least percent of the cost_of_goods_sold analysis taxpayer is a u s shareholder of corporation x which is a cfc accordingly taxpayer is required to include amounts in income under code sec_951 including its pro_rata share of corporation x’s subpart_f_income plr-121684-11 one type of subpart_f_income is fbcsi in general income derived by a cfc from the purchase and sale of property is fbcsi if the property is sold to a person that is a related_person with respect to the cfc within the meaning of code sec_954 however pursuant to code sec_954 the income is not fbcsi if the property is manufactured in the country in which the cfc is organized same country manufacturing exception corporation x which was created under the laws of country derives income from the sale of products to related_persons however pursuant to the same country manufacturing exception corporation x’s sale of products will not generate fbcsi if another person physically manufactures the products in country corporation x purchases products from corporation y and its affiliates corporation y and its affiliates manufacture products in a multi-step process which involves component parts production and final assembly in multiple jurisdictions employees of corporation y and its affiliates conduct manufacturing activities with respect to products in country and outside of country specifically the manufacturing activities with respect to the country manufactured component parts are conducted by corporation y exclusively in country and manufacturing activities with respect to some component parts and final assembly are conducted by corporation y and its affiliates outside of country taxpayer has represented that the activities conducted by corporation y in country constitute manufacturing within the meaning of sec_1_954-3 and are substantial with respect to the products as a whole ruling based on the information submitted and the representations made we rule as follows income earned by corporation x with respect to the sale of products purchased from corporation y or its affiliates to a related_person within the meaning of code sec_954 is not fbcsi within the meaning of code sec_954 because the income qualifies for the same country manufacturing exception under code sec_954 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-121684-11 this ruling is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffrey g mitchell branch chief branch international cc
